         Case 1:21-cv-02655-LGS Document 10 Filed 03/31/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 GLOBAL GAMING PHILIPPINES, LLC,

               Plaintiff,
        vs.                                                    21 Cv. 2655 (LGS)

 ENRIQUE K. RAZON, JR.;
 BLOOMBERRY RESORTS AND HOTELS
 INC.; SURESTE PROPERTIES, INC.;
 COLLINGWOOD OIL & GAS HOLDINGS,
 LLC; COLLINGWOOD USA, INC.;
 COLLINGWOOD BROOKSHIRE USA,
 INC.; COLLINGWOOD APPALACHIAN
 MINERALS, LLC; ASIA ARROW
 LIMITED; RIZOLINA LLC; ENSARA LLC;
 NOZAR LLC; BOWERY BAY LLC;
 CAMPANILLA LLC; FESARA LLC; AND
 11 ESSEX STREET REALTY LLC,

               Defendants.


  NOTICE OF PLAINTIFF’S MOTION FOR ORDER RESTRAINING DEFENDANTS
   FROM REMOVAL, TRANSFER OR OTHER DISSIPATION OF MOBILE ASSET
                         PENDING TURNOVER


PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law dated March 31,

2021, the accompanying Declarations of Jason P.W. Halperin and Daniel H. Weiner and the

exhibits attached thereto, and the [Proposed] Order, Plaintiff Global Gaming Philippines, LLC

will move this Court, before the Honorable Lorna G. Schofield, United States District Judge,

located at the Thurgood Marshall United States Courthouse, 40 Foley Square, at a date and time

to be determined by the Court, for an Order pursuant to Rule 64 of the Federal Rules of Civil

Procedure, as well as New York Civil Practice Laws and Rules § 5229.
       Case 1:21-cv-02655-LGS Document 10 Filed 03/31/21 Page 2 of 2




Dated: March 31, 2021              Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
New York, New York                 P.C

                                   Respectfully submitted,

                                   By: /s/ Jason P.W. Halperin

                                           Robert I. Bodian
                                           Jason P.W. Halperin
                                           Daniel T. Pascucci
                                               (Pro Hac Vice application pending)
                                           Joseph R. Dunn
                                              (Pro Hac Vice application pending)
                                           Danielle P. Richards
                                              (Pro Hac Vice application forthcoming)
                                           Michael J. Godwin
                                              (Pro Hac Vice application forthcoming)
                                   666 Third Avenue
                                   New York, NY 10017
                                   T: (212) 935-3000
                                   F: (212) 983-3115
                                   rbodian@mintz.com
                                   jhalperin@mintz.com
                                   dpascucci@mintz.com
                                   jrdunn@mintz.com
                                   dprichards@mintz.com
                                   mjgodwin@mintz.com

                                   Attorneys for Plaintiff
                                   Global Gaming Philippines, LLC
